SUMMARY ORDER

Plaintiff Uzo Akujuo, pro se, appeals from an order of the district court granting Defendants’ motion for summary judgment and dismissing his claims under the First, Fourth, Fifth, Ninth, and Fourteenth Amendments to the United States ■Constitution, as well as under 42 U.S.C. §§ 1981 & 1985. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review orders granting summary judgment de novo. Woodman v. WWOR-TV, Inc., 411 F.3d 69, 75 (2d Cir.2005). Our review of the record confirms that the district court properly granted Defendants’ motion for summary judgment, and we affirm for substantially the reasons set out in the court’s thorough and well-reasoned August 1, 2008 memorandum decision and order.
We have considered all of Akujuo’s remaining arguments, and they are without merit. For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.